OPINION — AG — ** STATE BOARD OF COSMETOLOGY — LICENSE — LEASED TO ANOTHER ** QUESTION(1) WHERE AN OWNER OF A BEAUTY SHOP OBTAINS A CURRENT " BEAUTY SHOP " LICENSE FOR HER SHOP AND SUBSEQUENTLY LEASES HER SHOP TO ANOTHER PERSON, IS THE LEASEE ALSO REQUIRED TO OBTAIN A " BEAUTY SHOP " LICENSE OF SAID SHOP FOR THE SAME YEAR ? — AFFIRMATIVE , QUESTION(2): IS A STUDENT WHO IS ENROLLED IN A BEAUTY SCHOOL IN THIS STATE ENTITLED (ON THE MINIMUM 1000 HOURS OF STUDY NECESSARY TO TAKE THE STATE COSMETOLOGY BOARD EXAMINATION) FOR HOURS OF STUDY COMPLETED BY SAID STUDENT IN A BEAUTY SCHOOL IN ANOTHER STATE ? — NEGATIVE (QUALIFICATION, ANNUAL LICENSE FEE, FEES, CURRICULUM) CITE: 59 O.S. 198.12 [59-198.12] (MAINARD KENNERLY)